On the court’s motion, its decision dated November 10, 1969 (33 A D 2d 691) is amended to read as follows: “ Proceeding under article 78 of the CPLR to review a determination of respondent, dated January 20, 1969, which suspended petitioner’s liquor license for 30 days, with 20 days thereof deferred. Determination modified, On the law, by reducing the period of suspension to 10 days and by providing that the suspension period, as so reduced, shall be deferred in its entirety. As so modified, determination confirmed, without costs. Upon consideration of the facts herein, it is our opinion that the determination constituted an abuse of discretion as to the measure of' the penalty imposed, to the extent indicated herein.. It appears from the record that petitioner has not previously been charged with any violation of the Alcoholic Beverage Control Law, no less found guilty of any such violation.” Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.